DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Tamas Kovacs on 8/17/21.
The current claims 40 and 50 have been replaced with the following claims
40.  (Currently Amended) A control circuit for controlling a power supply supplying a variable supply voltage to an amplifier, the amplifier generating a radio frequency signal based on a baseband signal, wherein the control circuit is configured to mitigate a bandwidth dependent gain variation of the power supply by generating a control signal based on a compensation factor corresponding to a bandwidth of the baseband signal, and supplying the control signal to the power supply.

50.  (Currently Amended) A method for controlling a power supply supplying a variable supply voltage to an amplifier, the amplifier generating a radio frequency signal based on a baseband signal, wherein the method comprises mitigating a bandwidth dependent gain variation of the power supply by generating a control signal based on a compensation factor corresponding to a bandwidth of the baseband signal and supplying the control signal to the power supply.


Reasons for Allowance
Claims 26-50 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 26, 40, 41 and 50, the closest prior art of record, Lim et al (Fig. 9) does not disclose the following limitations: the functional limitation of the circuit for generating a RF signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2842